— The Grievance Committee for the Ninth Judicial District was authorized to institute a disciplinary proceeding against respondent by order of this court dated December 27, 1985. Respondent has submitted an affidavit dated January 7, 1986, in which he tenders his resignation as an attorney and counselor-at-law. Respondent was admitted to practice by the Appellate Division, First Judicial Department, on July 9, 1984.
Respondent outlines the charges of professional misconduct pending against him. Shortly after his admission to practice, respondent was retained on an estate matter and agreed upon a fee of $1,500. He was given two checks totaling in excess of $5,800, representing the proceeds of savings accounts, and utilized these funds to open an escrow checking account in his name. The respondent admits writing checks, payable to himself, totaling approximately $20,000, without the knowledge or consent of his client. Ultimately respondent made full restitution to the beneficiaries.
Respondent has indicated that his resignation is freely and voluntarily rendered, that he was not subjected to coercion or duress, that he is fully aware of the implications of submitting his resignation, and that he would not be able to successfully defend himself on the merits "if charges of grand larceny were predicated upon the above misconduct”.
Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent be disbarred and his name struck from the roll of attorneys and counselors-at-law, effective forthwith. The prior order of this court authorizing the institution of a disciplinary proceeding against respondent is moot and should be vacated. Lazer, J. P., Mangano, Gibbons, Thompson and Niehoff, JJ., concur.